Title: The American Commissioners to Matthew Ridley, 22 October 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Ridley, Matthew


Sir
Passy Octr. 22. 1778
We have received your Letter dated Paris September 29 1778, with the valuable Present to the united States of America, of a Manuscript Book of the Commissioners of the English Navy, containing a Description of the Dimensions, Guns, Men &c. of most Ships, in Commission at the Time when it was written. We thank you, Sir for this Instance of your Attention and good Will to our Country, and for the respectfull Expressions of your Wishes for her Prosperity. We shall transmit to Congress an Account of this Benefaction, and shall send the Book itself by the first safe opportunity. And We wish that you and your Posterity may enjoy the Benefit of this Repertory of naval Knowledge, in the Security of your and their Rights and Interests of every Kind. We are, Sir, with much Respect, your most obedient humble Servants.
Mr Mathew Ridley at Nantes.
